DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	This Office Action is in response to Applicant's arguments filed on March 5, 2021. Claim(s) 6-8, 11-15 and 17-29 are pending and examined herein.

Response to Arguments
	 Applicant’s arguments with respect to the 103 rejection of claims 6-8, 11-15 and 17-19 as being unpatentable over Martyn (US 2013/0171294) have been fully considered.
 	Applicant argues:
Martyn does not teach or suggest the method recited in claims 6 and 13. Martyn describes a nutrition composition including, in particular, trehalose and a 3-to-9-mer peptide source and/or a stimulant such as caffeine or taurine (see Martyn. [0016]). Martyn’s composition may include various optional additives (see Martyn. e.g., [0044]-[0052]). Cystine is only mentioned as one of the optional amino acid additives (see Martyn. [0047]). Martyn is silent regarding possible effects, benefits, and/or dose of an amino acid additive, in particular cystine, and does not teach or suggest how cystine is involved in obtaining the desired effect of the nutrition composition. Absent any guidance, one of ordinary skill in the art would not have been led to select cystine from a laundry list of possible additives and include it in the nutrition composition.
Thus, claims 6 and 13 would not have been rendered obvious by Martyn. Since claims 7, 8, 11, 12, 14, 15, and 17-19 depend from either claim 6 or 13, these claims also would not have been rendered obvious 

  	With respect to these arguments, Examiner respectfully notes that the instant claims are drawn to “a method for improving decreased absorption of water or a nutrient in the gastrointestinal tract induced by constantly and continuously loaded stress or exercise, the method comprising: administering cystine…”. Martyn teaches compositions comprising novel blends of nutritional ingredients. The presence of cystine and glutamine are taught as part of the nutritional composition. Martyn teaches the nutritional compositions are for replenishing the electrolytes lost during exercise and for facilitating intestinal reabsorption of fluids [0062]. The claims of the instant invention employ “comprising” language, therefore the presence of other active ingredients are not excluded from the composition. Moreover, while the presence of cystine is required by the limitations of the instant claims, there is no limitation which requires that the cystine and/or glutamine is/are the active ingredients responsible for improving the decreased absorption of water or nutrient. The reason or motivation to modify a reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. While there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention. MPEP 2144 Sources of Rationale Supporting a Rejection Under 35 U.S.C. 103. /www.uspto.gov/web/offices/pac/mpep/documents/2100 2144.htm>. 	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 	Claims 6-8, 11-15 and 17-29 are rejected under 35 U.S.C. 103 as being unpatentable over Martyn (US 2013/0171294).
 	Examiner notes that the limitations regarding "transporters” or mechanism of action involved, as required by claims 26-29 are considered properties inherent in the disclosed active agent/composition. "Products of identical chemical composition cannot have mutual exclusive properties." Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
 	Martyn teaches compositions comprising novel blends of nutritional ingredients and solid, semi-solid and beverage compositions comprising such blends.  Martyn teaches rehydration, energy and recovery beverages (e.g. sports drinks), compositions for the support of weight management, as well as digestive, bone, cognitive and heart health [0001].
 	Martyn teaches a rehydration/sports beverage in accordance with this disclosure typically comprises at least water, one or more carbohydrates comprising trehalose, electrolytes, acidulent and flavouring [0044].

 	Martyn teaches nutritional composition comprising, trehalose, a source of peptides, wherein the average length of the peptides is from about 3 to 9 amino acids, and optionally further comprising a stimulant such as caffeine or taurine, or a combination thereof, and optionally further comprising an amino acid additive chosen from aspartic acid, arginine, glycine, glutamic acid, proline, threonine, theanine, cysteine, cystine, alanine, valine, tyrosine, leucine, isoleucine, asparagine, serine, lysine, histidine, ornithine, methionine, carnitine, aminobutyric acid (alpha-, beta-, and gamma-isomers), glutamine, hydroxyproline, taurine, norvaline, sarcosine, or salts thereof [0047]. 
 	Martyn teaches a beverage composition typically includes from about 4% to about 10%, preferably from about 5.5% to about 6.5%, more preferably about 6% by weight of a carbohydrate source. Carbohydrate sources, preferably includes trehalose, maltotetraose, galactose, fructo-oligosaccharides, beta-glucan, and kioses such as pyruvate and lactate, and combinations thereof [0079].
 	Martyn teaches electrolytes such as sodium, calcium, potassium magnesium and or calcium compounds are used within the nutritional composition for replenishing the electrolytes lost during exercise, for facilitating intestinal reabsorption of fluids, and for facilitating energy dependent processes.  A first electrolyte being sodium compounds include sodium chloride, sodium acetate, acidic sodium citrate, acidic sodium phosphate, sodium bicarbonate, sodium bromide, sodium citrate, sodium lactate, 
 	The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such "picking and choosing" within several variables does not necessarily give rise to anticipation. Corninq Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). Where, as here, the reference does not provide any motivation to select this specific combination of variables, anticipation cannot be found. 	That being said, however, it must be remembered that "[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious". KSR v. Teleflex, 127 S, Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). "[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious", the relevant question is "whether the improvement is more than the predictable use of prior art elements according to their established functions." (Ida). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 "need not KSR v. Teleflex, 127 S, Ct. 1727, 1741 (2007). The Court emphasized that "[a] person of ordinary skill is... a person of ordinary creativity, not an automaton." Id. at 1742. 	Consistent with this reasoning, it would have obvious to have selected various combinations of various disclosed ingredients from within a prior art disclosure, to arrive compositions "yielding no more than one would expect from such an arrangement". 	Additionally, the ratio of cystine to glutamine would be obvious to the skilled artisan as the range that is recited, namely cystine to glutamine 1:0.01 to 1:100, is so broad that any combination would fall within the instant range. Moreover, the dosage amount would be obvious to one of ordinary skill in the art of the instantly claimed range. Effective dosage levels can vary widely, but actual amounts will, of course, depend on the state and circumstances of the patient being treated.  As those skilled in the art recognize, many factors that modify the action of the agent herein will be taken into account by the treating physician such as the age, body weight, sex, diet and condition of the patient, the time of administration, the rate and route of administration, and so forth.  Optimal dosages for a given set of conditions can be ascertained by those skilled in the art using conventional dosage determination tests in view of the experimental data provided herein. Generally, mere optimization of ranges will not support the, patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also In re Peterson, 315 F. 3d at 1330, 65 USPQ 2d at 1382 "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." MPEP 2114.04.
Thus, based on the foregoing reasons, the instant claims are deemed unpatentable over the cited reference. 

Conclusion
Claims 6-8, 11-15 and 17-29 are not allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not
mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR JAVANMARD whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627